Second AMENDED AND RESTATED INVESTMENT ADVISORY AGREEMENT
BETWEEN GOLUB CAPITAL BDC, INC. AND GC ADVISORS LLC

 

Second Amended and Restated Investment Advisory Agreement made this 5th day of
August, 2014 (this “Agreement”) and effective as of June 30, 2014, by and
between GOLUB CAPITAL BDC, INC., a Delaware corporation (the “Corporation”), and
GC ADVISORS LLC, a Delaware limited liability company (the “Adviser”).

 

WHEREAS, the Corporation operates as a closed-end, non-diversified management
investment company;

 

WHEREAS, the Corporation has filed an election to be treated as a business
development company under the Investment Company Act of 1940, as amended (the
“Investment Company Act”);

 

WHEREAS, the Corporation has acquired interests in senior secured loans and
other debt obligations that comprise a portion of the Corporation’s portfolio;

 

WHEREAS, the Adviser is registered as an investment adviser under the Investment
Advisers Act of 1940, as amended (the “Investment Advisers Act”);

 

WHEREAS, the Corporation and the Adviser are party to that certain investment
advisory agreement dated April 14, 2010 by and between the Corporation and the
Adviser, as amended and restated on July 16, 2010 (the “Prior Agreement”);

 

WHEREAS, the Corporation and the Adviser desire to amend and restate the Prior
Agreement to set forth the terms and conditions for the continued provision by
the Adviser of investment advisory services to the Corporation.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

 

1. Duties of the Adviser.

 

(a) The Corporation hereby employs the Adviser to act as the investment adviser
to the Corporation and to manage the investment and reinvestment of the assets
of the Corporation, subject to the supervision of the board of directors of the
Corporation (the “Board of Directors”), for the period and upon the terms herein
set forth, (i) in accordance with the investment objective, policies and
restrictions that are set forth in the Registration Statement, as the same may
be amended from time to time, (ii) in accordance with the Investment Company
Act, the Investment Advisers Act and all other applicable federal and state law
and (iii) in accordance with the Corporation’s certificate of incorporation and
bylaws. Without limiting the generality of the foregoing, the Adviser shall,
during the term and subject to the provisions of this Agreement, (i) determine
the composition of the portfolio of the Corporation, the nature and timing of
the changes therein and the manner of implementing such changes; (ii) identify,
evaluate and negotiate the structure of the investments made by the Corporation
(including performing due diligence on prospective portfolio companies);
(iii) execute, close, service and monitor the Corporation’s investments;
(iv) determine the securities and other assets that the Corporation will
purchase, retain or sell; and (v) provide the Corporation with such other
investment advisory, research and related services as the Corporation may, from
time to time, reasonably require for the investment of its funds. The Adviser
shall have the power and authority on behalf of the Corporation to effectuate
its investment decisions for the Corporation, including the execution and
delivery of all documents relating to the Corporation’s investments and the
placing of orders for other purchase or sale transactions on behalf of the
Corporation. In the event that the Corporation determines to acquire debt
financing or to refinance existing debt financing, the Adviser shall arrange for
such financing on the Corporation’s behalf, subject to the oversight and
approval of the Board of Directors. If it is necessary for the Adviser to make
investments on behalf of the Corporation through a subsidiary or special purpose
vehicle, the Adviser shall have authority to create or arrange for the creation
of such subsidiary or special purpose vehicle and to make such investments
through such subsidiary or special purpose vehicle in accordance with the
Investment Company Act.

1

 

 

 

(b) The Adviser hereby accepts such employment and agrees during the term hereof
to render the services described herein for the amounts of compensation provided
herein.

 

(c) Subject to the requirements of the Investment Company Act, the Adviser is
hereby authorized, but not required, to enter into one or more sub-advisory
agreements with other investment advisers (each, a “Sub-Adviser”) pursuant to
which the Adviser may obtain the services of the Sub-Adviser(s) to assist the
Adviser in fulfilling its responsibilities hereunder. Specifically, the Adviser
may retain a Sub-Adviser to recommend specific securities or other investments
based upon the Corporation’s investment objective and policies, and work, along
with the Adviser, in structuring, negotiating, arranging or effecting the
acquisition or disposition of such investments and monitoring investments on
behalf of the Corporation, subject in all cases to the oversight of the Adviser
and the Corporation. The Adviser, and not the Corporation, shall be responsible
for any compensation payable to any Sub-Adviser. Any sub-advisory agreement
entered into by the Adviser shall be in accordance with the requirements of the
Investment Company Act, the Investment Advisers Act and other applicable federal
and state law.

 

(d) For all purposes herein provided, the Adviser shall be deemed to be an
independent contractor and, except as expressly provided or authorized herein,
shall have no authority to act for or represent the Corporation in any way or
otherwise be deemed an agent of the Corporation.

 

(e) The Adviser shall keep and preserve, in the manner and for the period that
would be applicable to investment companies registered under the Investment
Company Act, any books and records relevant to the provision of its investment
advisory services to the Corporation, shall specifically maintain all books and
records with respect to the Corporation’s portfolio transactions and shall
render to the Board of Directors such periodic and special reports as the Board
of Directors may reasonably request. The Adviser agrees that all records that it
maintains for the Corporation are the property of the Corporation and shall
surrender promptly to the Corporation any such records upon the Corporation’s
request, provided that the Adviser may retain a copy of such records.

2

 

 

 

2. Corporation’s Responsibilities and Expenses Payable by the Corporation. All
investment professionals of the Adviser and their respective staffs, when and to
the extent engaged in providing investment advisory and management services
hereunder, and the compensation and routine overhead expenses of such personnel
allocable to such services, shall be provided and paid for by the Adviser and
not by the Corporation. The Corporation shall bear all other costs and expenses
of its operations and transactions, including, without limitation, those
relating to: (a) organization of the Corporation; (b) calculations of the net
asset value of the Corporation, including the cost and expenses of any
independent valuation firm; (c) fees and expenses incurred by the Adviser and
payable to third parties, including agents, consultants or other advisors, in
connection with monitoring the financial and legal affairs of the Corporation
and in monitoring the Corporation’s investments, performing due diligence on
prospective portfolio companies or otherwise relating to, or associated with,
evaluating and making investments; (d) interest payable on debt, if any,
incurred by the Corporation to finance its investments and expenses related to
unsuccessful portfolio acquisition efforts; (e) offerings of the common stock
and other securities of the Corporation, including any public offering of the
common stock of the Corporation; (f) investment advisory and management fees;
(g) administration fees payable under the administration agreement dated April
10, 2010 (the “Administration Agreement”), between the Corporation and the
Corporation’s administrator (the “Administrator”); (h) fees payable to third
parties, including agents, consultants or other advisors, relating to, or
associated with, evaluating and making investments, including costs associated
with meeting potential financial sponsors; (i) fees incurred by the Corporation
in connection with the services of transfer agents and dividend agents and
custodial fees and expenses; (j) federal and state registration fees; (k) all
costs of registration and listing the Corporation’s securities on any securities
exchange; (l) federal, state and local taxes; (m) independent Directors’ fees
and expenses; (n) costs of preparing and filing reports or other documents
required by the Securities and Exchange Commission and other regulators;
(o) costs of any reports, proxy statements or other notices to stockholders,
including printing costs; (p) costs associated with individual or group
stockholders; (q) the Corporation’s allocable portion of any fidelity bond,
directors’ and officers’ errors and omissions liability insurance policies, and
any other insurance premiums; (r) direct costs and expenses of administration,
including printing, mailing, long distance telephone, copying, secretarial and
other staff, independent auditors and outside legal costs; (s) proxy voting
expenses; and (t) any and all other expenses incurred by the Corporation or the
Administrator in connection with administering the Corporation’s business,
including payments made under the Administration Agreement based upon the
Corporation’s allocable portion of the Administrator’s overhead in performing
its obligations under the Administration Agreement, including rent and the
allocable portion of the cost of the Corporation’s chief compliance officer and
chief financial officer and their respective staffs.

 

3. Compensation of the Adviser. The Corporation agrees to pay, and the Adviser
agrees to accept, as compensation for the investment advisory and management
services provided by the Adviser hereunder, a fee consisting of two components:
a base management fee (the “Base Management Fee”) and an incentive fee (the
“Incentive Fee”), each as hereinafter set forth. The Corporation shall make any
payments due hereunder to the Adviser or to the Adviser’s designee as the
Adviser may otherwise direct. To the extent permitted by applicable law, the
Adviser may elect, or adopt a deferred compensation plan pursuant to which it
may elect to defer all or a portion of its fees hereunder for a specified period
of time.

3

 

 

 

(a) The Base Management Fee shall be calculated at an annual rate equal to
1.375% of the average adjusted gross assets of the Corporation. As described
below, average adjusted gross assets of the Corporation for any period shall
exclude cash and cash equivalents and include assets purchased by the
Corporation with borrowed funds. For services rendered under this Agreement, the
Base Management Fee shall be payable quarterly in arrears. The Base Management
Fee shall be calculated based on the average value of the gross assets of the
Corporation at the end of the two most recently completed calendar quarters.
Such amount shall be appropriately adjusted (based on the actual number of days
elapsed relative to the total number of days in such calendar quarter) for any
share issuances or repurchases during a calendar quarter. The Base Management
Fee for any partial month or quarter shall be appropriately pro-rated (based on
the number of days actually elapsed at the end of such partial month or quarter
relative to the total number of days in such month or quarter). For purposes of
this Agreement, cash equivalents shall mean U.S. government securities and
commercial paper instruments maturing within 270 days of the date of purchase of
such instrument by the Corporation. Notwithstanding anything herein to the
contrary, to the extent that the Adviser or an affiliate of the Adviser provides
investment advisory, collateral management or other similar services to a
subsidiary of the Corporation, the Base Management Fee shall be reduced by an
amount equal to the product of (a) the total fees paid to the Adviser by such
subsidiary for such services and (b) the percentage of such subsidiary’s total
equity that is owned, directly or indirectly, by the Corporation.

 

(b) The Incentive Fee shall be calculated and paid as set forth on Schedule A
hereto, as such schedule may be amended from time to time.

 

(c) As set forth in Schedule A hereto, the Incentive Fee calculation shall
include a limitation such that the Corporation can only pay an Incentive Fee for
any quarter to the Adviser if, after giving effect to such payment, the
cumulative Incentives Fees paid to the Adviser from the date on which the
Corporation elected to be treated as a business development company through and
the date of such payment would be less than or equal to 20% of the Cumulative
Pre-Incentive Net Income (as such term is defined in Schedule A hereto) of the
Corporation.

 

4. Covenants of the Adviser. The Adviser hereby covenants that it is registered
as an investment adviser under the Investment Advisers Act. The Adviser hereby
agrees that its activities shall at all times be in compliance in all material
respects with all applicable federal and state laws governing its operations and
investments.

 

5. Excess Brokerage Commissions. The Adviser is hereby authorized, to the
fullest extent now or hereafter permitted by law, to cause the Corporation to
pay a member of a national securities exchange, broker or dealer an amount of
commission for effecting a securities transaction in excess of the amount of
commission another member of such exchange, broker or dealer would have charged
for effecting such transaction if the Adviser determines, in good faith and
taking into account such factors as price (including the applicable brokerage
commission or dealer spread), size of order, difficulty of execution, and
operational facilities of the firm and the firm’s risk and skill in positioning
blocks of securities, that the amount of such commission is reasonable in
relation to the value of the brokerage and/or research services provided by such
member, broker or dealer, viewed in terms of either that particular transaction
or its overall responsibilities with respect to the Corporation’s portfolio, and
constitutes the best net result for the Corporation.

4

 

 

 

6. Proxy Voting. The Adviser shall be responsible for voting any proxies
solicited by an issuer of securities held by the Corporation in the best
interest of the Corporation and in accordance with the Adviser’s proxy voting
policies and procedures, as any such proxy voting policies and procedures may be
amended from time to time. The Corporation has been provided with a copy of the
Adviser’s proxy voting policies and procedures and has been informed as to how
it can obtain further information from the Adviser regarding proxy voting
activities undertaken on behalf of the Corporation. The Adviser shall be
responsible for reporting the Corporation’s proxy voting activities, as
required, through periodic filings on Form N-PX.

 

7. Limitations on the Employment of the Adviser. The services of the Adviser to
the Corporation are not, and shall not be, exclusive. The Adviser may engage in
any other business or render similar or different services to others including,
without limitation, the direct or indirect sponsorship or management of other
investment based accounts or commingled pools of capital, however structured,
having investment objectives similar to those of the Corporation; provided that
its services to the Corporation hereunder are not impaired thereby. Nothing in
this Agreement shall limit or restrict the right of any manager, partner,
officer or employee of the Adviser to engage in any other business or to devote
his or her time and attention in part to any other business, whether of a
similar or dissimilar nature, or to receive any fees or compensation in
connection therewith (including fees for serving as a director of, or providing
consulting services to, one or more of the portfolio companies of the
Corporation, subject at all times to applicable law). So long as this Agreement
or any extension, renewal or amendment hereof remains in effect, the Adviser
shall be the only investment adviser for the Corporation, subject to the
Adviser’s right to enter into sub-advisory agreements. The Adviser assumes no
responsibility under this Agreement other than to render the services called for
hereunder. It is understood that directors, officers, employees and stockholders
of the Corporation are or may become interested in the Adviser and its
affiliates, as directors, officers, employees, partners, stockholders, members,
managers or otherwise, and that the Adviser and directors, officers, employees,
partners, stockholders, members and managers of the Adviser and its affiliates
are or may become similarly interested in the Corporation as stockholders or
otherwise.

 

Subject to any restrictions prescribed by law, by the provisions of the Code of
Ethics of the Corporation and the Adviser and by the Adviser’s Allocation
Policy, the Adviser and its members, officers, employees and agents shall be
free from time to time to acquire, possess, manage and dispose of securities or
other investment assets for their own accounts, for the accounts of their family
members, for the account of any entity in which they have a beneficial interest
or for the accounts of others for whom they may provide investment advisory,
brokerage or other services (collectively, “Managed Accounts”), in transactions
that may or may not correspond with transactions effected or positions held by
the Corporation or to give advice and take action with respect to Managed
Accounts that differs from advice given to, or action taken on behalf of, the
Corporation; provided that the Adviser allocates investment opportunities to the
Corporation, over a period of time on a fair and equitable basis compared to
investment opportunities extended to other Managed Accounts. The Adviser is not,
and shall not be, obligated to initiate the purchase or sale for the Corporation
of any security that the Adviser and its members, officers, employees or agents
may purchase or sell for its or their own accounts or for the account of any
other client if, in the opinion of the Adviser, such transaction or investment
appears unsuitable or undesirable for the Corporation. Moreover, it is
understood that when the Adviser determines that it would be appropriate for the
Corporation and one or more Managed Accounts to participate in the same
investment opportunity, the Adviser shall seek to execute orders for the
Corporation and for such Managed Account(s) on a basis that the Adviser
considers to be fair and equitable over time. In such situations, the Adviser
may (but is not required to) place orders for the Corporation and each Managed
Account simultaneously or on an aggregated basis. If all such orders are not
filled at the same price, the Adviser may cause the Corporation and each Managed
Account to pay or receive the average of the prices at which the orders were
filled for the Corporation and all relevant Managed Accounts on each applicable
day. If all such orders cannot be fully executed under prevailing market
conditions, the Adviser may allocate the investment opportunities among
participating accounts in a manner that the Adviser considers equitable, taking
into account, among other things, the size of each account, the size of the
order placed for each account and any other factors that the Adviser deems
relevant.

5

 

 

 

8. Responsibility of Dual Directors, Officers and/or Employees. If any person
who is a manager, partner, officer or employee of the Adviser or the
Administrator is or becomes a director, officer and/or employee of the
Corporation and acts as such in any business of the Corporation, then such
manager, partner, officer and/or employee of the Adviser or the Administrator
shall be deemed to be acting in such capacity solely for the Corporation and not
as a manager, partner, officer and/or employee of the Adviser or the
Administrator or under the control or direction of the Adviser or the
Administrator, even if paid by the Adviser or the Administrator.

 

9. Limitation of Liability of the Adviser; Indemnification. The Adviser (and its
officers, managers, partners, agents, employees, controlling persons, members
and any other person or entity affiliated with the Adviser, including without
limitation its general partner and the Administrator) shall not be liable to the
Corporation for any action taken or omitted to be taken by the Adviser in
connection with the performance of any of its duties or obligations under this
Agreement or otherwise as an investment adviser of the Corporation, except to
the extent specified in Section 36(b) of the Investment Company Act concerning
loss resulting from a breach of fiduciary duty (as the same is finally
determined by judicial proceedings) with respect to the receipt of compensation
for services, and the Corporation shall indemnify, defend and protect the
Adviser (and its officers, managers, partners, agents, employees, controlling
persons, members and any other person or entity affiliated with the Adviser,
including without limitation its general partner and the Administrator, each of
whom shall be deemed a third party beneficiary hereof) (collectively, the
“Indemnified Parties”) and hold them harmless from and against all damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and
amounts reasonably paid in settlement) incurred by the Indemnified Parties in or
by reason of any pending, threatened or completed action, suit, investigation or
other proceeding (including an action or suit by or in the right of the
Corporation or its security holders) arising out of or otherwise based upon the
performance of any of the Adviser’s duties or obligations under this Agreement
or otherwise as an investment adviser of the Corporation. Notwithstanding the
preceding sentence of this Paragraph 9 to the contrary, nothing contained herein
shall protect or be deemed to protect the Indemnified Parties against or entitle
or be deemed to entitle the Indemnified Parties to indemnification in respect
of, any liability to the Corporation or its security holders to which the
Indemnified Parties would otherwise be subject by reason of willful misfeasance,
bad faith or gross negligence in the performance of the Adviser’s duties or by
reason of the reckless disregard of the Adviser’s duties and obligations under
this Agreement (as the same shall be determined in accordance with the
Investment Company Act and any interpretations or guidance by the Securities and
Exchange Commission or its staff thereunder).

6

 

 

 

10. Effectiveness, Duration and Termination of Agreement. This Agreement shall
become effective as of June 30, 2014. This Agreement shall continue for the term
of the Prior Agreement, and thereafter shall continue automatically for
successive annual periods, provided that such continuance is specifically
approved at least annually by (a) the vote of the Board of Directors or by the
vote of a majority of the outstanding voting securities of the Corporation and
(b) the vote of a majority of the Corporation’s Directors who are not parties to
this Agreement or “interested persons” (as such term is defined in Section
2(a)(19) of the Investment Company Act) of any such party, in accordance with
the requirements of the Investment Company Act. This Agreement may be terminated
at any time, without the payment of any penalty, upon 60 days’ written notice,
by the vote of a majority of the outstanding voting securities of the
Corporation, or by the vote of the Corporation’s Directors or by the Adviser.
This Agreement shall automatically terminate in the event of its “assignment”
(as such term is defined for purposes of Section 15(a)(4) of the Investment
Company Act). The provisions of Section 9 of this Agreement shall remain in full
force and effect, and the Adviser shall remain entitled to the benefits thereof,
notwithstanding any termination of this Agreement. Further, notwithstanding the
termination or expiration of this Agreement as aforesaid, the Adviser shall be
entitled to any amounts owed under Section 3 through the date of termination or
expiration and Section 9 shall continue in force and effect and apply to the
Adviser and its representatives as and to the extent applicable.

 

11. Notices. Any notice under this Agreement shall be given in writing,
addressed and delivered or mailed, postage prepaid, to the other party at its
principal office.

 

12. Amendments. This Agreement may be amended by mutual consent, but the consent
of the Corporation must be obtained in conformity with the requirements of the
Investment Company Act.

 

13. Entire Agreement; Governing Law. This Agreement contains the entire
agreement of the parties and supersedes all prior agreements, understandings and
arrangements with respect to the subject matter hereof. This Agreement shall be
construed in accordance with the laws of the State of New York and the
applicable provisions of the Investment Company Act. To the extent the
applicable laws of the State of New York, or any of the provisions herein,
conflict with the provisions of the Investment Company Act, the latter shall
control.

 

7

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

 

  GOLUB CAPITAL BDC, INC.             By:       Name:   David B. Golub    
Title:   Chief Executive Officer  

 

 

GC ADVISORS LLC

 

 

By:     Name:   David B. Golub     Title:  Chief Executive Officer  

 

 

 

8

 

SCHEDULE A

Calculation and Payment of Incentive Fee

 

The Incentive Fee shall be calculated as provided below and payable
(i) quarterly in arrears or (ii) in the event that the Investment Advisory
Agreement is terminated, as of the termination date (each, a “Performance
Period”). The Adviser shall not be required to reimburse the Corporation for any
part of an Incentive Fee it receives that was based on accrued interest that the
Corporation accrues but never actually receives.

 

Income and Capital Gains Incentive Fee Calculation

 

The income and capital gains incentive fee calculation (the “Income and Capital
Gains Incentive Fee Calculation”) has two parts: (i) the income component and
(ii) the capital gains component.

 

Income Component

 

The income component is calculated quarterly in arrears based on the
Pre-Incentive Fee Net Investment Income of the Corporation for the immediately
preceding calendar quarter.

 

Pre-Incentive Fee Net Investment Income shall not include any realized capital
gains, realized capital losses or unrealized capital appreciation or
depreciation. Once calculated, Pre-Incentive Fee Net Investment Income,
expressed as a rate of return on the value of the net assets of the Corporation
at the end of the immediately preceding calendar quarter, shall be compared to a
fixed “hurdle rate” of 2.0% quarterly. For purposes of this calculation, net
assets for any period shall be equal to total assets less indebtedness of the
Corporation, before taking into account any Incentive Fees payable during such
period. Pre-Incentive Fee Net Investment Income used to calculate the income
component of the Incentive Fee shall also be included in the amount of the total
assets of the Corporation used to calculate the 1.375% Base Management Fee. For
purposes of this calculation, total assets of the Corporation shall exclude cash
and cash equivalents and shall include assets purchased with borrowed funds.

 

The income component of the Income and Capital Gains Incentive Fee Calculation
with respect to the Pre-Incentive Fee Net Investment Income of the corporation
shall be calculated quarterly, in arrears, as follows:

 

·zero in any calendar quarter in which the Pre-Incentive Fee Net Investment
Income does not exceed the hurdle rate;

 

·100.0% of the Pre-Incentive Fee Net Investment Income of the Corporation with
respect to that portion of such Pre-Incentive Fee Net Investment Income, if any,
that exceeds the hurdle rate but

 

·20.0% of the amount of the Pre-Incentive Fee Net Investment Income of the
Corporation, if any, that exceeds 2.5% in any calendar quarter.

9

 

 

 

The portion of the Pre-Incentive Fee Net Investment Income which exceeds the
hurdle rate but is less than 2.5% is the “catch-up” provision. These
calculations shall be appropriately adjusted for any share issuances or
repurchases during the quarter (based on the actual number of days elapsed
relative to the total number of days in such calendar quarter).

 

Capital Gains Component

 

The second part of the Incentive Fee Calculation (the “Capital Gain Incentive
Fee”) shall equal (a) 20.0% of the Capital Gain Incentive Fee Base of the
Corporation (as defined below), if any, calculated in arrears as of the end of
each calendar year (or upon termination of the Investment Advisory Agreement, as
of the termination date), commencing with the year ending December 31, 2010,
less (b) the aggregate amount of any previously paid Capital Gain Incentive
Fees. For purposes of this calculation, the Capital Gain Incentive Fee Base
shall equal (1) the sum of (A) the realized capital gains of the Corporation, if
any, on a cumulative positive basis from the date of the Corporation’s election
to be treated as a business development company through the end of each calendar
year, (B) all realized capital losses of the Corporation on a cumulative basis
and (C) all unrealized capital depreciation of the Corporation on a cumulative
basis, less (2) unamortized deferred financing costs of the Corporation as of
the date of calculation, if and to the extent such costs exceed all unrealized
capital appreciation on a cumulative basis.

 

The cumulative aggregate realized capital gains of the Corporation shall be
calculated as the sum of the differences, if positive, between (a) the net sales
price of each investment in the Corporation’s portfolio when sold and (b) the
accreted or amortized cost basis of such investment. The cumulative aggregate
realized capital losses of the Corporation shall be calculated as the sum of the
amounts by which (a) the net sales price of each investment in the Corporation’s
portfolio when sold is less than (b) the accreted or amortized cost basis of
such investment. The aggregate unrealized capital depreciation of the
Corporation shall be calculated as the sum of the differences, if negative,
between (a) the valuation of each investment in the Corporation’s portfolio as
of the applicable Capital Gain Incentive Fee calculation date and (b) the
accreted or amortized cost basis of such investment.

 

The sum of the Income Incentive Fee and the Capital Gain Incentive Fee shall be
the Incentive Fee.

 

Limitation on Incentive Fee

 

Each quarterly Incentive Fee payable on the Income and Capital Gain Incentive
Fee Calculation shall be subject to a cap (the “Incentive Fee Cap”). The
Incentive Fee Cap in any quarter shall be equal to the difference between
(a) 20.0% of Cumulative Pre-Incentive Fee Net Income (as defined below) and
(b) cumulative Incentive Fees of any kind paid to the Adviser by the Corporation
since the effective date of the Corporation’s election to be treated as a
business development company. To the extent the Incentive Fee Cap is zero or a
negative value in any quarter, no incentive fee shall be payable in that
quarter. “Cumulative Pre-Incentive Fee Net Income” shall be equal to the sum of
(a) Pre-Incentive Fee Net Investment Income (as defined below) for each period
since the effective date of the Corporation’s election to be treated as a
business development company and (b) cumulative aggregate realized capital
gains, cumulative aggregate realized capital losses, cumulative aggregate
unrealized capital depreciation and cumulative aggregate unrealized capital
appreciation since the date of effective the Corporation’s election to be
treated as a business development company. “Pre-Incentive Fee Net Investment
Income” means, with respect to any calendar quarter, interest income, dividend
income and any other income (including any other fees such as commitment,
origination, structuring, diligence and consulting fees or other fees that the
Corporation receives from portfolio companies but excluding fees for providing
managerial assistance) accrued during such calendar quarter, minus operating
expenses for such calendar quarter (including the Base Management Fee, taxes,
any expenses payable under the Investment Advisory Agreement and the
Administration Agreement, and any interest expense and dividends paid on any
outstanding preferred stock, but excluding the Incentive Fee, if any).
Pre-Incentive Fee Net Investment Income includes, in the case of investments
with a deferred interest feature such as market discount, debt instruments with
payment in kind (“PIK”) interest, preferred stock with PIK dividends and zero
coupon securities, accrued income that the Corporation has not yet received in
cash.

10

 

 

 

If, for any relevant period, the Incentive Fee Cap calculation results in the
Corporation paying less than the amount of the Incentive Fee calculated above,
then the difference between the Incentive Fee and the Incentive Fee Cap will not
be paid by the Corporation, and will not be received by the Adviser, as an
Incentive Fee, either at the end of such relevant period or at the end of any
future period.

 

11

 

 

